KCSA PUBLIC RELATIONS WORLDWIDE NEWS Public & Investor Relations, Corporate & Marketing Communications FOR: MEDIX RESOURCES, INC. CONTACT: John R. Prufeta, President and CEO (212) 697-2509 (212) 681-9817 (fax) jprufeta@cymedix.com KCSA INVESTOR Sarah Shepard / Elena Bonaiuto CONTACTS: (212) 896-1236 / (212) 896-1233 (212) 697-0910 (fax) sshepard@kcsa.com / ebonaiuto@kcsa.com FOR IMMEDIATE RELEASE MEDIX RESOURCES LAUNCHES STANDALONE UNIVERSAL INTERFACE PRODUCT FOR PHYSICIANS Cymedix Product to be Distributed by Technology Partners; To Generate Additional Revenues NEW YORK, January 4, 2001Medix Resources Inc. (AMEX: MXR) today announced the launching of a stand-alone version of its proprietary Cymedix(R)Universal Interface (CUI), representing a new business line for Medix. The stand-alone CUI, which will generate additional revenue with minimal associated cost, will be distributed independently by software vendors to physician users. The CUI will enable efficient access by next-generation applications to data contained within pre-existing software systems. The Company indicated its distribution partnerships will also establish a foundation for future alliances in a broad range of areas both healthcare and non-healthcare related. A Technology Foundation for Collaboration in Healthcare The CUI connectivity technology enables collaboration between physicians and healthcare insurers, hospitals, labs and pharmacy benefit management companies. The distinguishing characteristic of this technology is that the objectives of both physicians and payors are equally served. The CUI enables physicians to execute secure transactions through the Internet while utilizing their existing practice management systems. According to Medix, both groups have significant economic incentives to streamline their manual processes that consume many billions of dollars each year in clinical and administrative waste.
